Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 11 – 21 have been renumbered claims 10 – 20. 

Election/Restrictions
Applicant's election with traverse of a bispecific anti-CD38/PD1 antibody for the method (A) species in the reply filed on 03/01/2021 is acknowledged.  The traversal is on the ground(s) that the agents for depleting dysfunctional T cells are performing the same function. This is not found persuasive because the agents include anti-CD38 antibodies, anti-PD1 antibodies, bispecific antibodies targeting CD38 and CD8 or CD38 and PD1, and anti-CD39 small molecular inhibitors. Of note, applicant has traversed both the restriction into inventive groupings I and II as well as the species election yet has only submitted arguments which pertain to the species election. Because applicant did not distinctly and specifically point out reasons for traversal of the restriction requirement between the methods and products of groups I and II, respectively, this part of the election has been treated as an election without traverse (MPEP § 818.01(a)). With regard to the .
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-3, 5, 15-16 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/01/2021.

Claim Rejections - 35 USC § 112
Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are drawn to a method of reducing tumor burden in a subject comprising quantifying the level of CD38+ T cells before and after administration of a compound that enhances or promotes the depletion of CD38+CD8+ T cells, CD38+PD1+ T cells, or both to an undefined predetermined level. 
The specification teaches that anti-CD38 antibody administered simultaneously with anti-PD-1 followed by vaccine and anti-PD-1 in TC-1 tumor-bearing mice resulted in a significant decrease in the numbers of CD38+PD-1+CD8+ T-cells, and the number of such cells remained low even 3 days after first vaccination compared to when Vax or Vax + anti-PD-1 was administered. Further, prior administration of anti-CD38 with anti-PD-1 completely reversed the resistance to anti-PD-1 therapy and was equally effective to concomitant vaccine+anti-PD-1 treatment (Example 6 and Figure 8). 
The specification, however, neither explicitly defines a predetermined level at which CD38+ T cells must be prior to administration of a cancer vaccine nor does it provide guidance to artisans whereby one can ascertain said predetermined level. Further, it is not stated whether any given predetermined level would be applicable to all individuals in the treatment of any type of cancer. Therefore, it would require undue trial and error experimentation to practice the claimed invention given the insufficient guidance provided by the Applicant, whereby one of ordinary skill in the art could determine the level at which circulating CD38+ T cells must be prior to administration of a vaccine to reduce tumor burden in a subject. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 – 10 and 11 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As presently written, it is unclear whether or not steps (c) and (d) of Claim 12 are two separate administration steps since the bispecific anti-CD38/PD-1 antibody recited in (c) can also provide anti-PD-1 therapy recited in (d). 
Similarly, it is unclear if steps (a) and (b) of Claim 8 are two separate administration steps since a bispecific anti-CD38/PD-1 antibody specified in Claim 9 can also function as an anti-PD-1 therapeutic as recited in step (b) of Claim 8. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 19, and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chen et al (Chen, Limo, et al. Journal of Clinical Oncology 35, no. 7_suppl March 01, 2017; 79-79.), hereinafter Chen. 
 CD38 highly expressed on tumor cells as well as immunosuppressive Tregs and myeloid derived suppressor cells (MDSCs) is a marker of resistance to immunotherapy and inhibits CD8+ T cell proliferation, antitumor cytokine secretion, and tumor cell killing capacity both in vivo and in vitro. The same resistance mechanism caused by CD38 in PD-L1 KO mice bearing PD-L1 KO Lewis lung tumors edited with the CRISPR/Cas9 system. However, blockade of CD38 with a combination therapy of anti-CD38 and anti-PD-L1 resulted in dramatic therapeutic benefit on primary tumor growth and metastasis (Chen, see entire document). Therefore, the anti-CD38 would improve the efficacy of anti-PD1/PD-L1 therapy. 
Thus, Chen meets the limitations of claims 17, 19, and 20. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Krejcik et al, (Krejcik, Jakub, et al. Blood 128.3 (2016): 384-394), hereinafter Krejcik, in view of Nejad et al, (Beyranvand Nejad, Elham, et al. Expert opinion on biological therapy 17.1 (2017): 87-103) hereinafter Nejad, and Hacohen et al (US 2016/0339090 A1), hereinafter Hacohen. 
Krejcik teaches that the amount of circulating T cells expressing CD38 in patients with multiple myeloma was quantified prior to and after administration of the anti-CD38 antibody daratumumab, which was found to deplete CD38+ immunosuppressive cells, including regulatory B cells, myeloid derived suppressor cells (MDSCs), and Tregs. In parallel, daratumumab induced robust increases in helper and cytotoxic T-cell absolute counts, and increased memory T cells while decreasing naïve T cells. Increased TCR clonality also positively correlated with increased CD8 peripheral blood T-cell counts (see entire document, in particular Abstract, Methods, and Results). Thus, daratumumab-mediated elimination of CD38+ immune regulatory cells reduces local immune suppression within the myeloma microenvironment and allow positive immune effector cells to expand and contribute to antitumor response (Discussion, in particular Para 1 – 2 and 6). 
Krejcik does not teach further administration of a cancer vaccine in an amount effective to prime T cells when the amount of circulating T cells expressing CD38 measures a predetermined level as well as a checkpoint inhibitor in an amount effective to induce an immune response to reduce tumor burden. 
However, Nejad teaches that in cancer patients with a higher tumor load, the tumor microenvironment is pro-tumorigenic and suppressive for the immune effector cells. Thus, therapies applied before therapeutic vaccination are generally aimed at alleviation of immune suppression (see entire document, in particular, section 3.1). 

It would have been obvious to one of ordinary skill in the art to further administer (1) a cancer vaccine following depletion of CD38+ T cells to a predetermined level and (2) an immune checkpoint inhibitor such as an anti-PD-1 antibody. One of ordinary skill in the art would have been motivated to do because the anti-CD38 antibody reduced immunosuppression, and the removal of immunosuppressive signals in the tumor microenvironment can enhance the efficacy of a vaccine. The anti-CD38 antibody reduced the number of CD38+ immunosuppressive T cells to a level that allowed increases in helper and cytotoxic T cell numbers to occur in multiple myeloma patients (see Krejcik), which would improve the efficacy of a later administered cancer vaccine.  Further, immune checkpoint inhibitors are an effective immunotherapy due to their ability to either reverse local immunosuppression or an enhance immune response. Thus, integrating a powerful vaccine to initiate an immune response with checkpoint blockade antibodies provides a synergistic therapeutic benefit (Hacohen, Para. 0449). Therefore, one of ordinary skill in the art would expect that administering a cancer vaccine and checkpoint inhibitor following depletion of CD38+ T cells can more effectively reduce tumor burden in a subject.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Krejcik in view of Nejad and Hacohen, as applied to claims 1, 6, and 7 above, and further in view of Yang et al (Yang, Fa et al. International journal of molecular sciences 18.1 (2017): 48), hereinafter Yang. 
The inventions rendered obvious by the combined teachings of Krejcik, Nejad, and Hacohen have been discussed above and differ from the instant claimed invention in that while they collectively teach administering anti-CD38 and anti-PD-1 antibodies to treat cancer, they do not teach bispecific antibodies that combine these two specificities. 
However, Yang teaches that while bispecific antibodies are able to target tumor-associated antigens with one antigen binding site and target leukocyte antigens with another to recruit immune cells (see entire document, in particular Abstract), another important use of bispecific antibodies is binding two epitopes on the same cell to simultaneously block two compensatory signaling pathways or to improve affinity and avoid side effects (see para. 1 of Section 3). 
It would have been obvious to one of ordinary skill in the art to use a bispecific antibody targeting both CD38 and PD-1 rather than monospecific antibodies to treat cancer in a subject. One of ordinary skill in the art would have been motivated to do so in order to simultaneously hit two different targets involved in pathophysiological processes and thereby increase therapeutic efficacy.  Further, the majority of patients who initially respond to monoclonal antibody treatment, which works through blocking signaling pathways and the induction of apoptosis, eventually relapse due to extensive cross-talk among some signaling pathways (Yang, Para. 1 of Introduction). Therefore, one of ordinary skill in the art would expect that a bispecific antibody targeting CD38 and PD-1 can more effectively treat cancer in a subject.  

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Krejcik et al, (Krejcik, Jakub, et al. Blood 128.3 (2016): 384-394), hereinafter Krejcik, as evidenced by Chen et al, (Chen, Limo, et al. Journal of Clinical Oncology 35, no. 7_suppl March 01, 2017; 79-79.), hereinafter Chen, and in view of Hacohen et al (US 2016/0339090 A1), hereinafter Hacohen. 
Krejcik teaches that the amount of circulating T cells expressing CD38 in patients with multiple myeloma was quantified prior to and after administration of the anti-CD38 antibody daratumumab, which was found to deplete CD38+ immunosuppressive cells, including regulatory B cells, myeloid derived suppressor cells (MDSCs), and Tregs. In parallel, daratumumab induced robust increases in helper and cytotoxic T-cell absolute counts, and increased memory T cells while decreasing naïve T cells. Increased TCR clonality also positively correlated with increased CD8 peripheral blood T-cell counts (see entire document, in particular Abstract, Methods, and Results). Thus, daratumumab-mediated elimination of CD38+ immune regulatory cells may reduce local immune suppression within the myeloma microenvironment and allow positive immune effector cells to expand and contribute to antitumor response (see Discussion, in particular, Para. 1-2 and 6). While Krejcik does not specifically teach that anti-CD38 therapy reverses resistance to anti-PD1/PDL1 therapy, it is known in the prior art that CD38 acts as a mechanism of resistance to PD-L1 therapy since the combination therapy of anti-CD38 and anti-PD-L1 resulted in dramatic therapeutic benefit on primary tumor growth and metastasis (Chen, see entire document). Thus, the anti-CD38 antibody disclosed by Krejcik would necessarily increase the efficacy of anti-PD1/PD-L1 therapy in a subject. 
Krejcik does not teach further administration of an anti-PD1/PD-L1 therapeutic.  
However, Hacohen teaches the administration of neoplasia vaccines with one or more immune checkpoint inhibitors in combination either sequentially or simultaneously to provide a 
It would have been obvious to one of ordinary skill in the art to further administer an immune checkpoint inhibitor such as an anti-PD-1 antibody. One of ordinary skill in the art would have been motivated to do because immune checkpoint inhibitors are an effective immunotherapy due to their ability to either reverse local immunosuppression or an enhance immune response. Thus, integrating a powerful vaccine to initiate an immune response with checkpoint blockade antibodies provides a synergistic therapeutic benefit (Hacohen, Para. 0449). Therefore, one of ordinary skill in the art would expect that administering an anti-PD1/PD-L1 therapeutic following depletion of CD38+ T cells can more effectively increase the efficacy of anti-PD1/PD-L1 therapy in a subject.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krejcik as evidenced by Chen and in view of Hacohen, as applied to claims 8-10 above, and further in view of Yang et al (Yang, Fa et al. International journal of molecular sciences 18.1 (2017): 48), hereinafter Yang. 
The inventions rendered obvious by the combined teachings of Krejcik as evidenced by Chen and in view of Hacohen have been discussed above and differ from the instant claimed invention in that while they collectively teach administering anti-CD38 and anti-PD-1 antibodies to treat cancer, they do not teach bispecific antibodies that combine these two specificities. 

It would have been obvious to one of ordinary skill in the art to use a bispecific antibody targeting both CD38 and PD-1 rather than monospecific antibodies to treat cancer in a subject. One of ordinary skill in the art would have been motivated to do so in order to simultaneously target two different antigens involved in pathophysiological processes of cancer and thereby increase therapeutic efficacy.  Further, the majority of patients who initially respond to monoclonal antibody treatment, which works through blocking signaling pathways and the induction of apoptosis, eventually relapse due to extensive cross-talk among some signaling pathways (Yang, Para. 1 of Introduction). Therefore, one of ordinary skill in the art would expect that a bispecific antibody targeting CD38 and PD-1 can more effectively treat cancer in a subject.  
	

Conclusion

No claims are allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644